DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Tomura (JP 2018/147621) in view of Sakashita et al. (US 2012/0308878).
Regarding claim 1, Tomura discloses in Figs 1-4, a method for manufacturing an all-solid-state battery (ref 30, [0001]), the method comprising: a battery unit (ref 30) producing step of producing a battery unit (ref 30) having a plate shape (Figs 1-4), through a pressing step ([0047]-[0048]) in which a laminate including at least one each of a positive electrode active material layer (ref 2), a solid electrolyte layer (ref 3) are laminated ([0047]-[0048]), and another pressing step ([0051]-[0053]) in which a negative electrode active material layer (ref 4) is pressed in a thickness direction of the laminate with a first pressure ([0051]-[0053]); a laminating step ([0054]) of laminating the positive electrode laminate (ref 10), solid electrolyte (ref 3), and negative electrode laminate (ref 20) together ([0054]); and a flattening step ([0055]) of flattening the produced battery unit (ref 30) by pressing ([0055]) the produced battery unit in the thickness direction with a second pressure ([0039]-[0045]) equal to or lower than the first pressure ([0039]-[0045]) while heating ([0043], [0039]) the battery unit (ref 30) to a temperature equal to or higher than ([0043], [0039]) a temperature at which the battery unit (ref 30) softens and is deformed ([0043], [0039]).
Tomura does not explicitly disclose a positive electrode – solid electrolyte – negative electrode unit is pressed together, and a final stacking step
Sakashita et al. discloses in Figs 1-11, a method of making a stacked battery (Abstract) including laminating via pressing ([0043]-[0045]) a positive electrode plate (ref 2), an electrolyte/separator (ref 4), and a negative electrode plate (ref 3) together as a unit (ref 1, [0043]-[0045]) and stacking ([0062]) multiple units (ref 1) to form a large capacity battery ([0062]).  This configuration produces an aligned, large capacity type of battery ([0062], [0063], [0025]).
Sakashita et al. and Tomura are analogous since both deal in the same field of endeavor, namely, battery manufacturing methods.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the pressing as a unit and final stacking disclosed by Sakashita et al. into the method of Tomura to produce an aligned, stacked, large capacity type of battery.

Regarding claim 4, modified Tomura discloses all of the claim limitations as set forth above and also discloses the second pressure for pressing the battery unit (ref 30) in the flattening step is 0.0005 MPa or higher and 1500 MPa or lower ([0043]).


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tomura (JP 2018/147621) in view of Sakashita et al. (US 2012/0308878) as applied to claim 1 above, and further in view of Ochiai et al. (US 2014/0363730).
Regarding claim 2, modified Tomura discloses all of the claim limitations as set forth above but does not explicitly disclose a cooling step of cooling the battery unit heated and pressed in the flattening step while maintaining the battery unit in a pressed state.
Ochiai et al. discloses in Figs 1-7, a method of making a battery (Abstract) including pressing an electrode laminate and including a cooling step ([0032], [0037]).  This configuration enhances the structural integrity of the electrode materials, thereby enhancing overall battery performance ([0006]-[0011], [0032], [0037]).
Ochiai et al. and Tomura are analogous since both deal in the same field of endeavor, namely, battery making methods.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the cooling step disclosed by Ochiai et al. into the method of Tomura to enhance the structural integrity of the battery materials and thus enhance overall battery performance.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Instant dependent claim 3 discloses the cooling step is performed by cooling the battery unit with the battery unit being compressed and transferred by a press conveyor.
Tomura in view of Sakashita et al. and Ochiai et al. is considered to be the combination of prior art references of record closest to the aforementioned claim limitations.  However, the aforementioned combination does not disclose nor render obvious all of the aforementioned claim limitations.  Namely, while the envisaged combination discloses a battery making method including a multiple pressing operation at different pressing pressures including a cooling step therein, it does not explicitly disclose the compression and transfer conveyor cooling as set forth in the instant claims.  No additional references were found to alleviate the deficiencies of the aforementioned combination of references.  Therefore, instant dependent claim 3, if amended as set forth above, would be allowable over the cited prior art references of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212. The examiner can normally be reached Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725